DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/25/2021 is considered and signed IDS form is attached. It is noted that reference was stricken from IDS filed on 02/25/2021 given that English translation was not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “the particle size of the inorganic particle in the first protective layer is equal or smaller than the thickness of the first protective layer”. There is no support for this limitation in the specification. This rejection affects all the dependent claims. 
While applicant points to paragraph 0056 for support for this limitation, this portion of the specification only states that the first protective layer has a thickness such that the inorganic particles “do not exist on the surface” of the first protective layer. However, this does not provide support to state that the particle size of the inorganic particles is equal to the thickness of the first protective layer or smaller than thickness of the first protective layer. This paragraph only states that inorganic particles “do not exist on the surface”. It is noted that if the inorganic particles did have a particle size larger than the thickness of the first protective layer, they still may not break the surface of the layer and therefore would not be considered “on the surface”. Further, while they may break the surface and protrude from the layer, these particles also would not be considered “on the surface” of the layer. Therefore, the inorganic particles not existing on the surface does not provide support to recite a limitation regarding the relative size of the particles with respect to the thickness of the first protective layer.
Claim 25 recites “the particle size of the resin particle in the second protective layer is equal or smaller than the thickness of the second protective layer”. There is no support for this limitation in the specification. This rejection affects all the dependent claims.
While applicant points to paragraph 0069 for support for this limitation, this portion of the specification only states that the second protective layer has a thickness such that the resin 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hama (US 2010/0009135 A1) in view of Smith et al. (WO 2012/092126 A2) and Saitou et al. (US 2013/0309460 A1). It is noted that when utilizing Smith et al., the disclosures of the reference are based on US 2013/0316115 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Smith et al. are found in US ‘115.

Regarding claims 25-29, Hama discloses a decorative sheet comprising a substrate 2 (base material layer), a pattern layer 3, a first surface protective layer 4 and a second surface protective layer 5 provided partly on the first surface protective layer in this order (see Abstract, paragraph 0034 and Figure 1). The substrate can be a plastic film or plastic sheet formed of polystyrene resin and thickness of the substrate is 20 to 150 microns (see paragraphs 0042 and 0044). The thickness of the first surface protective layer and the second surface protective layer is 3 to 10 microns (see paragraph 0064). The first surface protective layer can 
Hama does not disclose the base material layer is formed of a resin sheet containing acrylonitrile-butadiene-styrene resins as a resin component. Hama does not disclose the first surface protective layer and the second protective layer containing polyfunctional polycarbonate (meth)acrylate and polyfunctional urethane (meth)acrylate in presently claimed amounts.
Smith et al. disclose a decorative article comprising semi-rigid sheet comprising acrylonitrile butadiene styrene (ABS) (see paragraphs 0035, 0066).
In light of motivation for using ABS sheet disclosed by Smith et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use ABS sheet as 
Hama in view of Smith et al. do not disclose the first surface protective layer and the second protective layer containing polyfunctional polycarbonate (meth)acrylate and polyfunctional urethane (meth)acrylate in presently claimed amounts.
Saitou et al. discloses a decorative sheet including a surface protective layer in which the surface protective layer includes a cured material of an ionizing radiation curable resin composition comprising a polyfunctional polycarbonate (meth)acrylate and multi-functional (meth)acrylate such as urethane (meth)acrylate in a mass ratio of 98/2 - 70/30 (see Abstract and paragraph 0034). Accordingly, a content of polycarbonate (meth)acrylate is 50 mass% or more. A weight average-molecular weight of polycarbonate (meth)acrylate is 2000 to 50,000 (see paragraph 0044).The polycarbonate (meth)acrylate can have two functional groups (see Table 1, resin A)  A weight average-molecular weight of urethane (meth)acrylate is 6000-10,000 (see Table 1, resins C and D). The urethane (meth)acrylate can have two or more functional groups (see paragraph 0045). The surface protective layer provides scratch resistance as well as three-dimensional formability (see paragraph 0006).
In light of motivation for using surface protective layer of Saitou et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use the polyfunctional polycarbonate (meth)acrylate and the multifunctional urethane (meth)acrylate in the amounts disclosed by Saitou et al. in each of the first surface protective layer and second surface protective layer in the decorative sheet of Hama in view of Smith et al. in order to improve scratch resistance and three-dimensional formability, and thereby arrive at the claimed invention.

Regarding claim 30, Hama in view of Smith et al. and Saitou et al. disclose the decorative sheet as set forth above. Further, Hama disclose a recess shape formed by a portion 
Hama in view of Smith et al. and Saitou et al. do not explicitly disclose a recess shape is matched with a pattern of the pattern layer on the first protective layer. However, it would have been obvious to one of ordinary skill in the art to match a recess shape with a pattern of the pattern layer on the first protective layer in Hama in view of Smith et al. and Saitou et al. in order to obtain desired aesthetic appearance and design, and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 

Applicants argue that specifically, Hama teaches that the synthetic resin beads having an average particle diameter of from 10 to 30 microns (see Hama at abstract), which is bigger than the second surface protecting layer in Example 1.
Hama disclose the thickness of the second surface protective layer is 3 to 10 microns (see paragraph 0064). The second surface protective layer can contain a synthetic resin beads (resin particles) such as urethane resin beads having average particle diameter of 10 - 30 microns (see paragraphs 0067-0068). Given that the synthetic beads (resin particles) in the second surface protective layer can have particle size of 10 microns, the particle size is equal to thickness of 10 microns of the second surface protective layer.
Further, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicant respectfully requests the Office to consider the instant application as a whole in view of the Declaration date July 3, 2020. 
However, the declaration remains unpersuasive for the reasons set forth in the Final office action mailed 10/14/20.

In light of amendments, 112 fourth paragraph rejection is withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787